Filed 7/14/21 P. v. Denson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                           B306605

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. BA377814)
         v.

MARCUS DENSON,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Charlaine F. Olmedo, Judge. Reversed and
remanded.
      Karyn H. Bucur, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Stephanie C. Brenan and
Toni R. Johns Estaville, Deputy Attorneys General, for Plaintiff
and Respondent.
                   __________________________
                  MEMORANDUM OPINION
       In 2013, Marcus Denson pled guilty to two counts of
attempted murder and one count of voluntary manslaughter with
gang enhancements. On January 14, 2016, he was sentenced to a
determinate term of 25 years and eight months. At the time of
his crimes in 2010, he was 18 years old.
       In November 2019, Denson filed a motion for a youth
                                                            1
offender proceeding pursuant to Penal Code section 1203.01 and
People v. Franklin (2016) 63 Cal.4th 261 (Franklin). The trial
court denied it for three reasons: (1) Denson’s guilty plea
“waived” his right to a Franklin proceeding and he was not
permitted to “trifle with the courts by attempting to better his
bargain”; (2) Denson was given a determinate sentence, so he was
“not entitled to a Franklin hearing on the merits”; and (3) the
motion was untimely because Denson “failed to explain and
justify the significant delay in seeking habeas relief,” which the
court measured as the time between Denson’s 2013 guilty plea
and 2016 sentencing and his 2019 Franklin motion.
       Denson appeals the denial of his motion. The Attorney
General concedes the trial court erred by denying the motion and
Denson is, in fact, entitled to a Franklin proceeding. We agree
                                2
with the parties and reverse.


1
      Undesignated statutory citations refer to the Penal Code.
2
      Denson contends our standard of review is abuse of
discretion, citing People v. Sepulveda (2020) 47 Cal.App.5th 291,
300–301. True, the trial court “may ‘exercise its discretion to
conduct [the Franklin] process efficiently.’ ” (In re Cook (2019)
7 Cal.5th 439, 459 (Cook).) But the trial court denied Denson’s
request without initiating the Franklin process. The trial court’s




                                    2
       Effective January 1, 2014, former section 3051, subdivision
(b)(1) provided that a defendant who was younger than 18 years
old at the time of the offense and received a determinate sentence
“shall be eligible for release on parole at a youth offender parole
hearing by the board during his or her 15th year of incarceration,
unless previously released pursuant to other statutory
provisions.” (Stats. 2013, ch. 312, § 4.) This provision was
amended effective January 1, 2016 to extend to offenders younger
than 23 years old at the time of the offense. (Stats. 2015, ch. 471,
§ 1.) As of January 1, 2018, the current version of the statute
sets the age of eligibility at 25 years old or younger. (§ 3051,
subd. (b)(1); Stats. 2017, ch. 675, § 1.) At this youth offender
parole hearing, the Board of Parole Hearings “shall give great
weight to the diminished culpability of juveniles as compared to
adults, the hallmark features of youth, and any subsequent
growth and increased maturity of the prisoner in accordance with
relevant case law.” (§ 4801, subd. (c).)
       In May 2016, our high court decided Franklin. It gave
youth offenders a chance to “ ‘put on the record the kinds of
information that sections 3051 and 4801 deem relevant at a
youth offender parole hearing’ ” and “authorized [trial courts] to
receive ‘any documents, evaluations, or testimony (subject to
cross-examination) that may be relevant at [the youth offender’s]
eventual youth offender parole hearing.’ ” (Cook, supra, 7 Cal.5th
at p. 446, quoting Franklin, supra, 63 Cal.4th at p. 284.)




denial was legally incorrect, so we would reverse under any
standard of review.




                                 3
      In June 2019, our high court decided Cook, which extended
the right to a Franklin proceeding to youth offenders whose
judgments are final. Instead of filing a habeas petition, Cook
held a youth offender may request a post-judgment Franklin
proceeding by filing a “motion in superior court under the original
caption and case number, citing the authority of section 1203.01”
                                                             3
and the decision in Cook. (Cook, supra, 7 Cal.5th at p. 458.)
       Denson was 18 years old at the time of his offenses and
received a determinate sentence, so he is eligible for a youth
offender parole hearing in the 15th year of his incarceration.
(§ 3051, subd. (b)(1).) No evidence was presented at his
sentencing hearing related to his youth, which was held only two
weeks after section 3051 was amended to include offenders like
Denson under the age of 23 and several months before Franklin
was decided. The Attorney General concedes Denson is entitled
to a Franklin proceeding now, and we accept that concession.
Although Denson’s judgment is final, he followed the procedure
set forth in Cook by filing a motion requesting a Franklin
proceeding and citing section 1203.01 and Cook. (Cook, supra,
7 Cal.5th at p. 451.)




3
      Section 1203.01, subdivision (a) provides in relevant part,
“Immediately after judgment has been pronounced, the judge and
the district attorney, respectively, may cause to be filed with the
clerk of the court a brief statement of their views respecting the
person convicted or sentenced and the crime committed, together
with any reports the probation officer may have filed relative to
the prisoner.”




                                 4
       None of the reasons given by the trial court justified
denying Denson’s motion. First, his motion does not attack the
validity of his sentence, so he did not “waive” the right to a
Franklin hearing by pleading guilty. (Cook, supra, 7 Cal.5th at
p. 451 [“[A] Franklin proceeding is unrelated to the validity of the
defendant’s sentence. Neither the entitlement to a youth
offender parole hearing, nor the evidence preservation process
‘disturb[s] the finality of state convictions.’ ”].) Also, Denson pled
guilty before the enactment of sections 3051, subdivision (b)(1)
and 4801, subdivision (c) and the decision in Franklin, so he
could not have knowingly waived his right to a Franklin
proceeding. (See People v. Castellanos (2020) 51 Cal.App.5th 267,
272 [plea cannot knowingly waive error based on post-plea
change in law].)
       Second, although Denson received a determinate sentence,
he is statutorily entitled to a parole hearing during his 15th year
of incarceration. (§ 3051, subd. (b)(1).) He is eligible for a
Franklin proceeding to present evidence for that purpose.
       Third, Denson’s Franklin motion is not a habeas petition,
so it was not untimely for that reason. Denson is “not seeking
release. Nor does he challenge the jurisdiction of the court or the
validity of the proceedings that led to his now final judgment and
sentence.” (Cook, supra, 7 Cal.5th at p. 457.) He followed the
“proper avenue” outlined in Cook for defendants whose
judgments are final by filing a motion under the original case
caption and citing section 1203.01 and Cook. (Cook, supra, at
p. 458.) He filed his motion just under six months after Cook was
decided, which affirmed the right of a defendant like Denson to
request a post-judgment Franklin proceeding. Under the
circumstances, Denson’s delay was not enough to deny his




                                  5
motion. (Cf. People v. Medrano (2019) 40 Cal.App.5th 961, 968
[denying Franklin request on direct appeal because sentencing
occurred one and one-half years after Franklin was decided, but
allowing defendant to file Franklin motion pursuant to Cook].)
       On remand, the trial court must follow the procedures
outlined in Franklin and Cook: “The structure of the proceeding
is outlined in Franklin, supra, 63 Cal.4th at page 284, and
further informed by the youth-related factors set forth in section
4801, subdivision (c). The proceeding is not limited to the filing
of statements referenced in section 1203.01. Rather, consistent
with Franklin and the court’s inherent authority, the offender
shall have the opportunity to ‘place on the record any documents,
evaluations, or testimony (subject to cross-examination) that may
be relevant at his eventual youth offender parole hearing, and
the prosecution likewise may put on the record any evidence that
demonstrates the juvenile offender’s culpability or cognitive
maturity, or otherwise bears on the influence of youth-related
factors.’ (Franklin, at p. 284.) [¶] Although Franklin mandates
an opportunity for evidence preservation, the trial court may
‘exercise its discretion to conduct this process efficiently, ensuring
that the information introduced is relevant, noncumulative, and
otherwise in accord with the governing rules, statutes, and
regulations.’ ” (Cook, supra, 7 Cal.5th at pp. 458–459.)




                                  6
                           DISPOSITION
      The order is reversed. The matter is remanded with
directions to the trial court to grant Denson’s motion and conduct
a Franklin proceeding under the authority of section 1203.01 and
the decision in Cook. The trial court is directed to appoint
counsel to Denson for the purpose of the Franklin proceeding.
(§ 3041.7; Cook, supra, 7 Cal.5th at p. 459.)




                                           OHTA, J. *
We Concur:




             GRIMES, Acting P. J.




             WILEY, J.




*
      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 7